Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 8/13/2020. 
Claims 1, 3, 4, 6-15, 17, 18, 20 are allowed 
	
Allowable Subject Matter
Claims 1, 3, 4, 6-15, 17, 18, 20 are allowed 
Claims 2, 5, 16 and 19 are cancelled.
 
		Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2020. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Gaspare Randazzo on 8/9/2022. 
AMENDMENTS TO THE CLAIMS
The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:


(currently amended)  A computer-implemented method for graph structure based anomaly detection on a dynamic graph, comprising:
detecting anomalous edges in the dynamic graph by learning graph structure changes in the dynamic graph with respect to target edges to be evaluated in a given time window repeatedly applied to the dynamic graph, the target edges corresponding to particular different timestamps;
predicting a category of each of the target edges as being one of anomalous and non-anomalous based on the graph structure changes; and
controlling a hardware based device to avoid an impending failure responsive to the category of at least one of the target edges,
wherein said detecting step comprises performing subgraph generation on the dynamic graph to obtain a set of subgraphs having node role labels assigned to nodes of the subgraphs to indicate a respective node role thereof, and performing, responsive to the node role labels, graph structural feature extraction to learn a feature embedding of each of the nodes of the subgraphs to obtain a set of node feature embeddings, wherein the graph structure feature extraction is performed using a graph convolutional neural network that learns the node feature embeddings of each of the nodes of the subgraphs and aggregates the node feature embeddings from neighboring h-hop nodes from among the nodes in the subgraphs, and wherein an aggregation of the node feature embeddings is used to predict the category of each of the target edges in said predicting step.

2.  (cancelled)

3. (currently amended) The computer-implemented method of claim 1, wherein said detecting step further comprises modeling temporal information of the set of node feature embeddings using a Gated Recurrent Unit (GRU) to form a classifier that predicts the category of each of the target edges.

4. (currently amended) The computer-implemented method of claim 1, wherein the set of subgraphs comprise a set of h-hop subgraphs, each of the h-hop subgraphs being centered on a respective one of the target edges.

5.  (cancelled)

6. (currently amended) The computer-implemented method of claim 1, wherein the node role labels represent structure information for the nodes in the subgraphs.

7. (currently amended) The computer-implemented method of claim 1, wherein the node role labels indicate which one of the nodes of the subgraphs the node role labels belong and also indicate a contribution of the nodes of the subgraphs in identifying the category of each of the target edges.
8. (original) The computer-implemented method of claim 7, wherein the node role labels are converted into one-hot vectors for each of the nodes of the subgraphs.

9. (currently amended) The computer-implemented method of claim 1, further comprising fixing a feature size of features extracted from the subgraphs based on a feature importance in determining the category of each of the target edges.

10. (original) The computer-implemented method of claim 1, wherein the dynamic graph is a historical dynamic graph comprising historical data values up to a current timestamp, and wherein the method furthering comprising capturing, using one or more recurrent neural networks, temporal features from the historical data values, the temporal features used to predict the category of each of the target edges.

11. (original) The computer-implemented method of claim 1, wherein the method furthering comprises inputting a graph structure feature from a current timestamp and temporal feature from a previous timestamp into a current neural network to generate a temporal feature for a given one of the target edges.

12. (original) The computer-implemented method of claim 1, wherein the dynamic graph is a time-evolving dynamic graph comprising time-evolving data values for a current timestamp.

13. (original) The computer-implemented method of claim 1, wherein said detecting step detects unusual subgraph structures in the time window in consideration of temporal dependency.

14. (original) The computer-implemented method of claim 1, wherein the category of anomalous represents a network attack.

15. (currently amended) A computer program product for graph structure based anomaly detection on a dynamic graph, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
detecting anomalous edges in the dynamic graph by learning graph structure changes in the dynamic graph with respect to target edges to be evaluated in a given time window repeatedly applied to the dynamic graph, the target edges corresponding to particular different timestamps;
predicting a category of each of the target edges as being one of anomalous and non-anomalous based on the graph structure changes; and
controlling a hardware based device to avoid an impending failure responsive to the category of at least one of the target edges,
wherein said detecting step comprises performing subgraph generation on the dynamic graph to obtain a set of subgraphs having node role labels assigned to nodes of the subgraphs to indicate a respective node role thereof, and performing, responsive to the node role labels, graph structural feature extraction to learn a feature embedding of each of the nodes of the subgraphs to obtain a set of node feature embeddings, wherein the graph structure feature extraction is performed using a graph convolutional neural network that learns the node feature embeddings of each of the nodes of the subgraphs and aggregates the node feature embeddings from neighboring h-hop nodes from among the nodes in the subgraphs, and wherein an aggregation of the node feature embeddings is used to predict the category of each of the target edges in said predicting step.

16.  (cancelled)

17. (currently amended) The computer program product of claim 15, wherein said detecting step further comprises modeling temporal information of the set of node feature embeddings using a Gated Recurrent Unit (GRU) to form a classifier that predicts the category of each of the target edges.

18. (currently amended) The computer program product of claim 15, wherein the set of subgraphs comprise a set of h-hop subgraphs, each of the h-hop subgraphs being centered on a respective one of the target edges.

19.  (cancelled)

20. (currently amended) A computer processing system for graph structure based anomaly detection on a dynamic graph, comprising:
a memory configured to store program code; and
a hardware processor operatively coupled to the memory for running the program code to:
            detect anomalous edges in the dynamic graph by learning graph structure changes in the dynamic graph with respect to target edges to be evaluated in a given time window repeatedly applied to the dynamic graph, the target edges corresponding to particular different timestamps;
            predict a category of each of the target edges as being one of anomalous and non-anomalous based on the graph structure changes; and
            control a hardware based device to avoid an impending failure responsive to the category of at least one of the target edges,
wherein detecting the anomalous edges comprises performing subgraph generation on the dynamic graph to obtain a set of subgraphs having node role labels assigned to nodes of the subgraphs to indicate a respective node role thereof, and performing, responsive to the node role labels, graph structural feature extraction to learn a feature embedding of each of the nodes of the subgraphs to obtain a set of node feature embeddings, wherein the graph structure feature extraction is performed using a graph convolutional neural network that learns the node feature embeddings of each of the nodes of the subgraphs and aggregates the node feature embeddings from neighboring h-hop nodes from among the nodes in the subgraphs, and wherein an aggregation of the node feature embeddings is used to predict the category of each of the target edges in said predicting step.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Maliah et al US Patent 11,363,028  
Li et al US Patent 11,194,906 
Choudhury et al US Patent 10,810,210 
Heimann et al US Patent 10,685,293 
Walters et al US Patent 10,599,550 
Chen et al US Patent 10,511,613 
Khanna et al US Publication 2022/0210065 
           		
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 8/9/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 15 and 20 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in detection of suspicious activity in system at anomaly edges in given time window with target edges and timestamp and analysis of graph structure changes with h-hop nodes and convolutional neural network along with steps such as described in amended independent claim(s) 8/9/2022.

Claims ‘ .. graph structure based anomaly detection on a dynamic graph, comprising:
detecting anomalous edges in the dynamic graph by learning graph structure changes in the dynamic graph with respect to target edges to be evaluated in a given time window repeatedly applied to the dynamic graph, the target edges corresponding to particular different timestamps;
predicting a category of each of the target edges as being one of anomalous and non-anomalous based on the graph structure changes; and
controlling a hardware based device to avoid an impending failure responsive to the category of at least one of the target edges,
wherein said detecting step comprises performing subgraph generation on the dynamic graph to obtain a set of subgraphs having node role labels assigned to nodes of the subgraphs to indicate a respective node role thereof, and performing, responsive to the node role labels, graph structural feature extraction to learn a feature embedding of each of the nodes of the subgraphs to obtain a set of node feature embeddings, wherein the graph structure feature extraction is performed using a graph convolutional neural network that learns the node feature embeddings of each of the nodes of the subgraphs and aggregates the node feature embeddings from neighboring h-hop nodes from among the nodes in the subgraphs, and wherein an aggregation of the node feature embeddings is used to predict the category of each of the target edges in said predicting step.’ with additional detailed steps in claim(s) as described in independent claim(s) on 8/9/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431